Order of disposition, Family Court, Bronx County (Clark Richardson, J.), entered on or about January 28, 2000, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of attempted criminal sale of a controlled substance in the third degree, burglary in the second degree and assault in the second degree, and placed him with the New York State Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning credibility. The credible evidence established that appellant offered to sell heroin to the undercover officer, and that appellant had a quantity of glassine envelopes of heroin to sell, as observed by the undercover officer, although appellant managed to dispose of the drugs during a chase (see, People v Samuels, 282 AD2d 102, 106-108, lv granted 96 NY2d 909). The credible evidence also established the remaining charges. We have considered and rejected appellant’s remaining claims. Concur — Williams, J.P., Mazzarelli, Rosenberger, Wallach and Lerner, JJ.